Case: 16-17305    Date Filed: 07/13/2017   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-17305
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:16-cv-03621-ODE



JACKIE RAY ROLLER,

                                                              Petitioner-Appellant,

                                       versus

WARDEN,

                                                             Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (July 13, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Jackie Ray Roller, a Georgia prisoner, appeals the dismissal of his petition

for a writ of habeas corpus. 28 U.S.C. § 2254. The district court dismissed Roller’s
               Case: 16-17305     Date Filed: 07/13/2017    Page: 2 of 3


petition for failure to obtain leave to file a second or successive application. Id.

§ 2244(b)(3)(A). We affirm.

      In 1991, Roller was convicted of felony murder and possession of a firearm

and sentenced to consecutive terms of life imprisonment and of five years. Roller

v. State, 453 S.E.2d 740 (Ga. 1995). In 2003, the trial court resentenced Roller and

imposed the identical sentence, after which the state court denied Roller an out-of-

time appeal. Roller then filed a federal petition for a writ of habeas corpus

challenging his convictions and his most recent sentence, which the district court

denied on the merits. See 28 U.S.C. § 2254. In 2015, Roller moved the state court

to clarify and nullify his sentence and conviction, but the trial court denied Roller’s

motion and the Supreme Court of Georgia dismissed Roller’s appeal.

      In 2016, Roller filed another federal petition for a writ of habeas corpus,

which the district court “dismissed as impermissibly successive.” See id.

§ 2244(b)(2). The district court recounted denying the petitions that Roller filed

“twenty years ago . . . challeng[ing] his 1991 judgment of conviction” and after

being “resentenced . . . in 2003”; “dismiss[ing] [a] third petition as impermissibly

successive because [Roller] did not obtain permission from the court of appeals”;

and learning that “[i]n 2011, the court of appeals denied [Roller’s] application to

file another § 2254 petition.” The district court ruled that Roller could not

circumvent the prohibition against successive petitions by challenging the


                                           2
               Case: 16-17305     Date Filed: 07/13/2017     Page: 3 of 3


judgment of the state court in 2015 because those “proceedings . . . did not result in

a new judgment or otherwise nullify [Roller’s] previous 2254 petitions.”

      We review de novo the dismissal of a petition for a writ of habeas corpus as

“second or successive.” McIver v. United States, 307 F.3d 1327, 1329 (11th Cir.

2002). “[A] state prisoner seeking postconviction relief from the federal courts . . .

[in a second or subsequent petition for a writ of habeas corpus must] comply with

the gatekeeping requirements of 28 U.S.C. § 2244(b).” Burton v. Stewart, 549 U.S.
147, 149 (2007). Section 2244(b) requires that, “[b]efore a second or successive

application permitted by this section is filed in the district court, the applicant shall

move in the appropriate court of appeals for an order authorizing the district court

to consider the application.” 28 U.S.C. § 2244(b)(3)(A).

      The district court correctly dismissed Roller’s petition, which collaterally

attacked his convictions and his most recent sentence, both of which he challenged

in a petition for a writ of habeas corpus that the district court denied on the merits.

Roller failed to obtain from this Court leave to file a successive petition. Id.

§§ 2244(b)(3)(A), 2255(h). Because Roller “neither sought nor received

authorization from the Court of Appeals before filing . . . [his] ‘second or

successive’ petition challenging his custody, . . . the District Court was without

jurisdiction to entertain it.” Burton, 549 U.S. at 157.

      We AFFIRM the dismissal of Roller’s petition.


                                            3